DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claims 14-18 are herein cancelled in their entirety.


Election/Restrictions
This application is in condition for allowance except for the presence of claims 14-18 directed to an invention non-elected without traverse.  Accordingly, claims 14-18 have been cancelled.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:

Claims 1-13, 19, and 20 are allowed over the prior art of record.
Independent claim 1 is allowed since the claim recites an organic light emitting display device, comprising: scan lines arranged in respective horizontal lines; data lines configured to intersect the scan lines; a pixel array, the pixel array including pixels coupled to the scan lines and the data lines, the pixels including at least first color pixels; a panel tester, the panel tester including switching elements coupled to first ends of the data lines, the switching elements including at least first and second switching elements; and a first line coupled to the first switching elements and a second line coupled to the second switching elements, wherein: data lines of K-th to (K+L)-th (where K and L are natural numbers) first color pixels arranged in a predetermined horizontal line are coupled to the first line through the first switching elements, data lines of at least a part of remaining first color pixels arranged in the predetermined horizontal line are coupled to the second line through the second switching elements, and control electrodes of the first and second switching elements are commonly coupled to a control line.
Claims 2-13 and 19 are allowed as being dependent upon aforementioned independent claim 1.
Independent claim 20 is allowed since the claim recites an organic light emitting display device, comprising: scan lines arranged in respective horizontal lines; data lines configured to intersect the scan lines; a pixel array, the pixel array including pixels coupled 
The closest prior art by Takahashi et al. (hereinafter Takahashi – US Doc. No. 20120249499) discloses an organic light emitting display including a panel tester.  Takahashi does not disclose an organic light emitting display device, comprising: scan lines arranged in respective horizontal lines; data lines configured to intersect the scan lines; a pixel array, the pixel array including pixels coupled to the scan lines and the data lines, the pixels including at least first color pixels; a panel tester, the panel tester including switching elements coupled to first ends of the data lines, the switching elements including at least first and second switching elements; and a first line coupled to the first switching elements and a second line coupled to the second switching elements, wherein: data lines of K-th to (K+L)-th (where K and L are natural numbers) first color pixels arranged in a predetermined horizontal line are coupled to the first line through the first switching elements, data lines of at least a part of remaining first color pixels arranged in the predetermined horizontal line are coupled to the second line through the second switching elements, and control electrodes of the first and second switching elements are commonly coupled to a control line.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM R GIESY whose telephone number is (571)272-7555.  The examiner can normally be reached on Mon-Fri 8-6.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM R. GIESY/           Primary Examiner, Art Unit 2694